Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 6/11/2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection and 101 and 112(b) rejection previously set forth in the Non-Final Office Action mailed [3].

	Response to Arguments
Applicant’s arguments, see pages 9-15, filed 6/11//2021, with respect to the rejections of claim 1-20 under 35 U.S.C. 103, have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10, an 18, the prior art of record, specifically the prior art Chen teaches intelligently assigning submitted information processing jobs to computing resources in an information processing grid based upon real-time measurements of job behavior and predictive analysis of job throughput and computing resource consumption of the correspondingly generated workloads. The prior art Guim Bernat teaches executing a workload that contains multiple phases, each phase with different types of resource utilization, where I/O-intensive phases are migrated to be executed on the data storage sled.  However, none of the prior art cited alone or in combination provides motivation to teach receive a service request from an application, wherein the service request is for multi-access edge compute (MEC)-based virtual graphic processing unit (vGPU) services;
receive real-time utilization data from multiple MEC clusters in different MEC network locations;
forward, via real-time data pipelines, separate, redundant streams of the real-time utilization data, wherein a first stream of the redundant streams is directed to a batch layer that aggregates the real-time utilization data for historical context, and wherein a second stream of the redundant streams is directed to a speed layer that analyzes real-time conditions;
generate a utilization view of the multiple MEC clusters in the different MEC network locations, wherein the utilization view is based on processing of the separate, redundant streams in the context of independent claims 1, 10, and 18.
Regarding dependent claims 2-9, 11-17, 19, and 20, they are allowable due to their dependency to independent claims 1, 10, and 18 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619